DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/16/21 has been entered
Claims 1-20 are canceled.
Claims 21-40 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s)  21-24, 26, 40  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al (US 2012/0317352).
  
Regarding claim 21, Kang et al disclose A storage system comprising: 
a memory controller (2000, figure 1; or 1140, figure 2A)) configured to select one of a first type refresh operation (normal refresh as disclose in para 0026) and a second type refresh operation (refresh with scrubbing as disclose in para 0026) and output a command (the output of controller 200, figure 1; or the output signal of 1140, figure 2A) related to the selected type refresh operation; and 
a nonvolatile memory device (the DRAM 1100 in figure 2A is a nonvolatile memory) configured to perform the selected type refresh operation to recover data stored in the plurality of memory blocks.  It is noted that every refresh operation is performed for the purpose of recovering data in a memory cell.
Regarding claim 22, Kang et al disclose The storage system of claim 21, wherein the memory controller (2000, figure 1) selects the second type refresh operation (as above) based on a request provided from a host (9100, figure 20).  
Regarding claim 23, Kang et al dislose The storage system of claim 21, wherein the second type refresh (as above) operation includes a refresh operation on a target block (the block that is selected to be refreshed is a target block) indicated by a request provided from the host (9100, figure 20).  
Regarding claim 24, Kang et al The storage system of claim 21, wherein the second type refresh operation (as above)  includes a foreground refresh operation (the  specification do not provide any specific detail of such refresh operation, then this kind of operation is considered as a normal refresh operation) in response to a refresh request (the output signal of the refresh control unit 1140, figure 2A) provided from a host.  
Regarding claim 26, Kang et al disclose The storage system of claim 21, wherein the first type refresh operation (as above)  includes a background refresh operation when one or more of the plurality of memory blocks meet a set condition.  
Regarding claim 40, Kang et al disclose The storage system of claim 21, wherein the selected type refresh operation is performed page by page. Para 0124 of Kang et al disclose that the refresh operation is performed by page.
Allowable Subject Matter
Claims 25, 27-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Melcher et al disclose adj device having a refresh circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. dinh
3/10/22
/SON T DINH/Primary Examiner, Art Unit 2824